DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December, 2020 has been entered.

Response to Amendment
This Notice of Allowance is in response to Applicant’s Request for Continued Examination under 37 CFR 1.114 filed on 17 December, 2020. The amendments have been entered, accordingly, claims 15-23 are allowed (see Examiner’s Reasons for Allowance below).

Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
JANG  (US 2011/0174002 A1) and YOSHIHISA (US 4,779,425) are considered the closest prior art to the present claimed invention.  Below are annotated figures of both JANG (annotated figure 1) and YOSHIHISA (annotated figure 2
First, JANG will be discussed. As shown JANG provides the correct orientation of the valves, coils, expansion valves, and compressor with respect to one another required by the fluid routing in the control method to generate an artificial cooling load. However, the difference between JANG and the claimed invention is that JANG provides a T-connection at the discharge of the compressor, upstream of the first valve.  This enables some flow from the discharge of the compressor to flow not only to the first coil, but also along pipe 42 to one of the second coils being operated.  This contradicts the claimed invention which states, “operating a first valve to direct refrigerant discharged from a compressor only into a first coil”.  For this, JANG does not disclose, teach, and/or suggest the claimed invention. More so, the addition of teachings from a subsequent prior art reference would necessarily change the overall operation of the invention of JANG.  Specifically, JANG is concerned with the operation of a refrigeration apparatus with simultaneous heating and cooling (par. 37). If one were to modify that the fluid does not flow from the discharge of the compressor to the second coil, then the operation of heating and cooling would not take place at the same time, and thus, change the overall operation of the disclosed invention of JANG.  For this, it is unclear the motivation behind such a modification to JANG, and thus, it would have been unobvious to one having ordinary skill within the art.  Therefore, the claimed invention has not been disclosed, taught, and/or suggested within the prior art to anticipate and/or render the claimed invention obvious over the prior art of record and searched.

    PNG
    media_image1.png
    1181
    1110
    media_image1.png
    Greyscale

Annotated Figure 1 (corresponding to Fig. 4 of JANG)
Secondly, YOSHIHISA teaches a refrigeration apparatus, which incorporates a third heat exchanger to induce an artificial cooling demand (col.2, lines 35-40; col. 3, lines 10-22 and 48-61).  Annotated figure 2 shows the invention of YOSHIHISA as corresponding to the claimed invention/claimed elements, wherein the solid lines are those related to the refrigerant flow similar to that of the claimed invention.  YOSHIHISA discloses wherein the compressor discharge the refrigerant only to the first coil, and the required fluid flow provided to generate an artificial cooling load (see annotated figure 2). However, YOSHIHISA does not disclose, “detecting a demand of the VRF system is below a threshold value; determining that the demand is a cooling demand and that the cooling demand is below a threshold cooling demand; in response to determining that the cooling demand is below the threshold cooling demand, generating an artificial cooling load ”. Thus, it is not disclosed within YOSHIHISA, the necessary requirements of the method to generate the artificial cooling load. Therefore, the claimed invention has not been disclosed, taught, and/or suggested within the prior art to anticipate and/or render the claimed invention obvious over the prior art of record and/or searched.


    PNG
    media_image2.png
    1215
    1425
    media_image2.png
    Greyscale

Annotated Figure 2 (corresponding to Fig. 2 of YOSHIHISA)

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/7/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763